The petitioner, E.D. (Doty) Herndon, was committed by a justice of a peace of Carter county after a preliminary examination and without bail to answer to the district court of that county upon a charge of murder, alleged to have been committed by driving an automobile over a child on a street of Ardmore. That on *Page 163 
the 31st day of March, 1925, said district court made an order allowing him bond in the sum of $7,500; that thereafter, on the 6th day of April, the petitioner made application to the district court to reduce said bond, and the same was denied. It is averred that the proof before said examining magistrate was not sufficient to authorize the holding of petitioner for the crime of murder, and did not show or tend to show the defendant guilty of any crime, except that of involuntary manslaughter; that the transcript of the testimony is herewith filed and made a part of this application. It is averred that petitioner has made every effort possible to make said bond and failed; that he has no property; that his parents own no property, except a small home in Ardmore. Upon a consideration of the application and the evidence in support thereof, it is considered, ordered, and adjudged that said bond be and is hereby reduced to the sum of $4,000, said bond to be conditioned as by law provided, to be approved by the court clerk of Carter county; that upon approval of the same the said court clerk shall notify the sheriff of Carter county, who shall release petitioner from custody.